DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

In the specification, (1) Field of the Invention and (2) Description of Related Art are missing. Correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz et al (Pub. No.: US 2018/0284286) in view of Ledbetter et al (Pub. No.: US 2020/0150247).
	Regarding claims 1 and 17, referring to Figures 18-21, Eichenholz et al teaches a method comprising: 
detecting (i.e., detectors 866A and 866B, Fig. 18) an object using a first light scan profile (i.e., light source 872 transmits beams 874A and 874B, Fig. 18)(i.e., Figures 18-21, page 17, paragraph [0151], page 18, paragraphs [0152]-[0159], and page 19, paragraph [0163]).
Eichenholz et al differs from claims 1 and 17 in that he fails to specifically teach in response to detecting the object, using a second light scan profile with increased resolution in a region of interest relative to the first scan profile, wherein the second light scan profile is based, at least in part, on a width of the region of interest, a number of scanlines for the region of interest, and an angular offset to the region of interest. However, Ledbetter et al in Pub. No.: US 2020/0150247 teaches in response to detecting the object (i.e., controller 1860, mirror rotation mechanism 144, and rotation axis control 1854, Figs. 7 and 18), using a second light scan profile with increased resolution in a region of interest relative to the first scan profile, wherein the second light scan profile is based, at least in part, on a width of the region of interest, a number of scanlines for the region of interest, and an angular offset to the region of interest (i.e., page 4, paragraphs [0054]-[0055], page 5, paragraph [0056], page 7, paragraphs [0076]-[0081], page 8, paragraphs [0082]-[0087], and page 9, paragraph [0088]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the in response to detecting the object, using a second light scan profile with increased resolution in a region of interest relative to the first scan profile, wherein the second light scan profile is based, at least in part, on a width of the region of interest, a number of scanlines for the region of interest, and an angular offset to the region of interest as taught by Ledbetter et al in the system of Eichenholz et al. One of ordinary skill in the art would have been motivated to do this since allowing increasing the point map performance and improving the performance of the system.
Regarding claim 2, the combination of Eichenholz et al and Ledbetter et al teaches wherein the second light scan profile is determined (i.e., controller 1860, mirror rotation mechanism 144, and rotation axis control 1854, Figs. 7 and 18 of Ledbetter et al) based only on the width of the region of interest, the number of scanlines for the region of interest, and the angular offset to the region of interest.
Regarding claim 3, the combination of Eichenholz et al and Ledbetter et al teaches wherein using the first light scan profile includes emitting pulsed light along the first light scan profile (i.e., laser diode 706, controller 1860, mirror rotation mechanism 144, and rotation axis control 1854, Figs. 7 and 18 of Ledbetter et al), wherein using the second light scan profile includes emitting pulsed light along the second light scan profile (i.e., laser diode 706, controller 1860, mirror rotation mechanism 144, and rotation axis control 1854, Figs. 7 and 18 of Ledbetter et al).
Regarding claim 4, the combination of Eichenholz et al and Ledbetter et al teaches wherein the second light scan profile includes a first period of increasing resolution and a second period of constant increased resolution (i.e., controller 1860, mirror rotation mechanism 144, and rotation axis control 1854, Figs. 7 and 18 of Ledbetter et al).
Regarding claim 5, the combination of Eichenholz et al and Ledbetter et al teaches wherein the second light scan profile includes a third period of decreasing resolution (i.e., controller 1860, mirror rotation mechanism 144, and rotation axis control 1854, Figs. 7 and 18 of Ledbetter et al).
Regarding claim 6, the combination of Eichenholz et al and Ledbetter et al teaches wherein the increasing resolution of the first period includes linearly increasing resolution (i.e., controller 1860, mirror rotation mechanism 144, and rotation axis control 1854, Figs. 7 and 18 of Ledbetter et al).
Regarding claim 7, the combination of Eichenholz et al and Ledbetter et al teaches wherein the second period of constant increased resolution overlaps a center of the region of interest (i.e., controller 1860, mirror rotation mechanism 144, and rotation axis control 1854, Figs. 7 and 18 of Ledbetter et al).
Regarding claim 8, the combination of Eichenholz et al and Ledbetter et al teaches wherein the increased resolution is accomplished by varying a vertical scan angle along the second light scan profile (i.e., controller 1860, mirror rotation mechanism 144, and rotation axis control 1854, Figs. 7 and 18 of Ledbetter et al).
Regarding claim 9, the combination of Eichenholz et al and Ledbetter et al teaches wherein varying the vertical scan angle is carried out by a rotatable mirror (i.e., rotatable mirror 704 and mirror rotation mechanism 144, Figs. 7 and 18 of Ledbetter et al).
Regarding claim 10, the combination of Eichenholz et al and Ledbetter et al teaches wherein the region of interest with the increased resolution is surrounded by gradual resolution transition regions (i.e., controller 1860, mirror rotation mechanism 144, and rotation axis control 1854, Figs. 7 and 18 of Ledbetter et al).
Regarding claim 11, the combination of Eichenholz et al and Ledbetter et al teaches wherein the second light scan profile includes multiple different regions of interest with increased resolution relative to the first scan profile (i.e., controller 1860, mirror rotation mechanism 144, and rotation axis control 1854, Figs. 7 and 18 of Ledbetter et al).
Regarding claim 12, the combination of Eichenholz et al and Ledbetter et al teaches wherein the second light scan profile is selected from a library of light scan profiles each based on different combinations of widths of the region of interest, numbers of scanlines for the region of interest, and angular offsets to the region of interest (i.e., controller 1860, mirror rotation mechanism 144, and rotation axis control 1854, Figs. 7 and 18 of Ledbetter et al).
Regarding claim 13, referring to Figures 18-21, Eichenholz et al teaches a device (i.e., Lidar system 850, Fig. 18) comprising: 
a light source (i.e., light source 872, Fig. 18) configured to emit pulsed light; 
a horizontal beam steerer (i.e., rotatable polygon mirror 852, Fig. 18) configured to steer the emitted pulsed light along horizontal scanlines; and
a vertical beam steerer (i.e., rotatable mirror 864A and 864B, Fig. 18) configured to steer the emitted pulsed light along vertical direction (i.e., Figures 18-21, page 17, paragraph [0151], page 18, paragraphs [0152]-[0159], and page 19, paragraph [0163]).
Eichenholz et al differs from claim 13 in that he fails to specifically teach 
a beam controller configured to control the vertical beam steerer to steer the emitted pulsed light along a light scan profile, the light scan profile including a first period of time during which resolution gradually increases from a first resolution value to a second resolution value over multiple scanlines and a second period of time during which resolution is maintained at the second resolution value over multiple scanlines. However, Ledbetter et al in Pub. No.: US 2020/0150247 teaches a beam controller (i.e., controller 1860, mirror rotation mechanism 144, and rotation axis control 1854, Figs. 7 and 18 of Ledbetter et al) configured to control the vertical beam steerer to steer the emitted pulsed light along a light scan profile, the light scan profile including a first period of time during which resolution gradually increases from a first resolution value to a second resolution value over multiple scanlines and a second period of time during which resolution is maintained at the second resolution value over multiple scanlines (i.e., page 4, paragraphs [0054]-[0055], page 5, paragraph [0056], page 7, paragraphs [0076]-[0081], page 8, paragraphs [0082]-[0087], and page 9, paragraph [0088]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the  beam controller configured to control the vertical beam steerer to steer the emitted pulsed light along a light scan profile, the light scan profile including a first period of time during which resolution gradually increases from a first resolution value to a second resolution value over multiple scanlines and a second period of time during which resolution is maintained at the second resolution value over multiple scanlines as taught by Ledbetter et al in the system of Eichenholz et al. One of ordinary skill in the art would have been motivated to do this since allowing increasing the point map performance and improving the performance of the system.
	Regarding claim 14, the combination of Eichenholz et al and Ledbetter et al teaches wherein the light scan profile is based, at least in part, on a width of a region of interest, a number of scanlines for the region of interest, and an angular offset to the region of interest (i.e., controller 1860, mirror rotation mechanism 144, and rotation axis control 1854, Figs. 7 and 18 of Ledbetter et al).
	Regarding claim 15, the combination of Eichenholz et al and Ledbetter et al teaches wherein the vertical beam steerer is a rotatable mirror (i.e., rotatable mirror 704, Fig. 7 of Ledbetter et al).
	 Regarding claim 16, the combination of Eichenholz et al and Ledbetter et al teaches further comprising: memory that stores a library of light scan profiles, wherein the light scan profiles is selected from the library of light scan profiles (i.e., controller 1860, mirror rotation mechanism 144, and rotation axis control 1854, Figs. 7 and 18 of Ledbetter et al).
	Regarding claim 18, the combination of Eichenholz et al and Ledbetter et al teaches wherein the commands are based, at least in part, on sensing signal communicated from the LIDAR device to the host LIDAR system (i.e., receiver system 1820, controller 1860, mirror rotation mechanism 144, and rotation axis control 1854, Figs. 7 and 18 of Ledbetter et al).
	Regarding claim 19, the combination of Eichenholz et al and Ledbetter et al teaches wherein the light scan profile includes a first period of increasing resolution and a second period of constant increased resolution in the region of interest (i.e., controller 1860, mirror rotation mechanism 144, and rotation axis control 1854, Figs. 7 and 18 of Ledbetter et al).
	Regarding claim 20, the combination of Eichenholz et al and Ledbetter et al teaches wherein the light scan profile includes a third period of decreasing resolution (i.e., controller 1860, mirror rotation mechanism 144, and rotation axis control 1854, Figs. 7 and 18 of Ledbetter et al).
                                                        Conclusion
5.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al (Pub. No.: US 2019/0383911) discloses lidar systems and methods for focusing on ranges of interest.

6.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636